Citation Nr: 0601778	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  97-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Atlanta, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board issued a decision in June 2003 granting service 
connection for a cervical spine disability.  Subsequently, in 
January 2004, the Board remanded the issue of service 
connection for a thoracic spine disability to the RO for 
further development.  The requested development was 
completed, and the case was returned to the Board for 
continuation of appellate review.

Unfortunately, the appeal must again be REMANDED to the RO, 
and this is being accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

The VCAA also requires that VA notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In a letter dated December 27, 2000, the appellant was 
notified of certain information concerning the development of 
medical evidence for her claim seeking service connection for 
a back/neck disorder-an issue now framed as service 
connection for a thoracic spine disability.  But under the 
exacting standard announced in Quartuccio and Charles, the 
letter did not clearly specify the type of evidence needed to 
substantiate her claim, nor did it clearly delineate whose 
specific responsibility-hers or VA's, it is for obtaining 
this supporting evidence.  And this must be done before 
deciding her appeal.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate her claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by her, and which portion, if any, the 
Secretary will attempt to obtain on her 
behalf.  Also ask that she submit any 
relevant evidence in her possession.  The 
letter should include reference to the 
elements that must be satisfied to 
prevail in a service connection claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and her representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

